DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2021 has been entered.
 
Election/Restrictions
Applicant's election with traverse of Species 1, Figs. 1-4, in the reply filed on 03/22/2021 is acknowledged.
With respect to the Election of Species requirement, applicant argues, in the reply filed on 10/29/2021, that the species are not independent, distinct, and/or mutually exclusive.  This is not persuasive.  The species are independent and distinct since the species have differing structures and different fasteners.  Species I (Figs. 1-4) has a pin (6) to fasten to the shirt neckband, the pin piercing the cloth of the detachable collar and the neckband to connect the collar to the neckband. The pin has an “expanded face” that is perpendicular to the pin and a connecting cover [0007], wherein the expanded 


It is noted that claim 1 as currently presented is not a generic claim, since it recites “at least two fold lines” and Species IV (Figs. 19-21) has only one fold line (fold 1 shown in Figs. 19-21).
As to claim 9, this claim does not read on Species I.  Species I (Figs. 1-4) does not comprise a fourth panel and a third fold line as in claim 9.  Claim 9 appears to read on Species II, Figs. 5-7.  Therefore, claim 9 and its dependent claim 12 are withdrawn as directed to a non-elected species.  
Claim 10 is a multiple dependent claim.  Claim 10 as depending upon claim 1 is examined herein.   Claim 10 as depending upon withdrawn claim 9 is withdrawn. 
	Claims 11 and 13 recite that the fastening means comprises magnets.  Elected Species I comprises a pin fastener, the pin piercing the cloth of the shirt neckband and having pin heads which are positioned between the second and third panels (3 and 4) and on the exterior of the neckband 8, respectively (as shown in Fig. 4). The magnets (6a) are shown in Fig. 18 and the detachable collar has different flap structures to accommodate a magnet which is attached to (or held to) the detachable collar. Therefore, the magnet fastener as shown in Species III (Figs 16-18) is distinct from the pin fastener of elected Species I. Claims 11 and 13, directed to the magnet fastener, are dawn to a non-elected species (Species III) and are therefore withdrawn.
	As explained above, claims 1 and 10 (as dependent on claim 1) read on the elected species.  Claims 9, 10/9, and 11-13 are withdrawn from consideration as drawn to non-elected species.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  “6b” as shown in Figs. 19-21.   
It is noted that the substitute specification filed 03/22/2021 (in conjunction with the specification amendment of 10/29/2021) is the most recent entered version of the specification. This version does not mention or describe reference numeral “6b”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
The specification as presented in the amendment of 10/29/2021 is objected to because the description of reference numeral “2a” should appear in the Detailed Description, not in the Summary of the Invention.   

No new matter should be entered.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Specifically, “fastening means” as recited in claim 1 is being interpreted under 35 U.S.C. 112(f).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, lines 10-11, the recitation of “fastening means for attaching the third panel to the neck-band of a standard T-shirt” renders the claim indefinite. The term “standard T-shirt” is indefinite because one cannot ascertain what is considered to be “standard”.  T-shirts come in a wide variety of styles, and fashions change with time, culture, and trends; therefore the scope of what is considered “standard” is not clear and definite.  For this reason, the term “standard” is indefinite. Also, it is not clear how the T-shirt recited in claim 11 is related to the previously set forth “collarless garment”. It appears that these are the same garment, and should be clearly set forth as such.  This rejection may be overcome by amending “a standard T-shirt” to read as “the collarless garment”, in line 11.
Claim 10 is rejected herein since it is dependent upon claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evans (GB 761,939).
Evans (GB 761,939) discloses a detachable collar (1; see Fig. 1) adapted to be attached to a collarless garment, wherein the collar (1; see Fig. 1) comprises a strip of material (see Fig. 1) defining a longitudinal axis and having at least two fold lines extending generally parallel to the longitudinal axis (see fold line at the top of panel 3 and the fold line at the bottom of panel 3) and defining a plurality of panels (2, 3, 4) and with a first panel (2) defining a collar leaf, a second panel (3) attached to the first panel at a first fold line (the upper fold line, at the top of panel 3, forms a first fold line), the second panel (3) defining a collar band, and a third panel (4) attached to the second panel (3) at a second fold line (the lower fold line, at the bottom of panel 3, forms a second fold line), wherein the third panel (4) is adapted to be folded against the second 
The second and third panels are capable of receiving a fastening means which is a “fastening means” under 35 USC 112(f), i.e. a pin or equivalent fastener. Also, it is noted that the buttons 14 (Fig. 3) are interposed between the second and third panels (3,4) as claimed (see Fig. 3). Such buttons are equivalent fasteners which function in the same manner as the fastening means of applicant per this recitation under 35 USC 112(f).
With respect to the recitation of the detachable collar as being intended for attachment to a “standard T-shirt”, this amounts to the intended use of the claimed device. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.   Ex parte Masham, 2 USPQ2d 1647 (1987).  The collar (1) could be placed on a T-shirt collar if desired.  The intended use of the claimed device does not further define the actual structure of the claimed device over that of Evans. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Evans (GB 761,939) in view of Blish (US 2,903,703).
Claim 10 is a multiple dependent claim.  Claim 10 as depending upon claim 1 is rejected herein.  
Evans discloses a collar as in claim 1, but does not disclose the vertical strips of claim 10.  Blish discloses a collar 5 which has two or more vertical strips 18 attached to the outermost surface of the collar 5, exposed to viewing as in claim 10 (see Fig. 1).  Blish discloses that the collar (5) may be a detachable collar (col. 1, lines 58-62).  Blish teaches that the strips 18 permit a necktie to extend therethrough, to expose the tie on the outer surface of the collar for decorative purposes (col. 1, lines 18-23; col. 2, lines 43-49).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide such vertical strips on the outer surface of the collar of Evans in order to permit a tie to extend therethrough for decorative effects, as taught by Blish.  Such vertical strips are adapted to accept and hold in place a colored strip, a messaging strip, or luminescent strip as in claim 10.  That is, the vertical strips are capable of being used in the recited manner.

Response to Arguments
Applicant's arguments filed 10/29/2021 have been fully considered but they are not persuasive. 
As to applicant’s arguments pertaining to the Election/Restriction requirement, these are addressed above under the section heading “Election/Restrictions”.
With respect to applicant’s arguments pertaining to Evans, these arguments are not persuasive for the following reasons. Applicant notes that the collar of Evans attaches to a shirt neckband which has a downwardly extending member 6 and a series of aligned holes in the member 6. Applicant argues that Evans does not disclose a collar which is attachable to a standard T-shirt neckband, i.e. one which is not pre-fitted with any button holes or downwardly extending member.  This is not persuasive, because these features are directed to the intended use of applicant’s claimed invention. The use of the claimed collar to attach to a T-shirt neckband is directed to the manner of use and the function of the device.  The claims do not recite any actual structure which distinguishes from the collar of Evans. The collar of Evans has the folds and panels as claimed. The collar of Evans could be pinned to a standard T-shirt neckband if desired. 
It is noted that claim 1 merely recites that the third panel is “adapted to receive fastening means for attaching the third panel to the neck-band of a standard T-shirt”; thus, the fastening means is not positively claimed as forming part of the claimed device, but rather the panel is “adapted” or configured such that it could receive such a fastener.  Since the collar of Evans could be pierced with a pin, it is capable of (adapted to receive) a fastener as set forth in claim 1. The fastener is “for attaching” to a standard 
Applicant is encouraged to telephone the examiner for guidance, since applicant is prosecuting his application pro se.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995. The examiner can normally be reached Mon-Thurs and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY VANATTA/Primary Examiner, Art Unit 3732